          Case 1:19-cv-02117-RDM Document 5 Filed 07/17/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                            )
 Capital Area Immigrants’ Rights Coalition, )
 et al.,                                    )
                                            )
               Plaintiffs,                  )
                                            )
 v.                                         )        Civil Action No. 1:19-cv-02117-RDM
                                            )
 Donald J. Trump, et al.,                   )
                                            )
               Defendants.                  )
                                            )


                                NOTICE OF APPEARANCE

       Undersigned counsel hereby enters his appearance on behalf of the Defendants. This

appearance is made without waiver to service (which to the best of undersigned counsel’s

knowledge has not yet been perfected), venue, or personal and subject matter jurisdiction.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             WILLIAM C. PEACHEY
                                             Director

                                         By: /s/ Erez Reuveni
                                            EREZ REUVENI
                                            Assistant Director
                                            Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, DC 20044
                                            Tel: (202) 307-4293
                                            Email: Erez.R.Reuveni@usdoj.gov

Dated: July 17, 2019                         Attorneys for Defendants
         Case 1:19-cv-02117-RDM Document 5 Filed 07/17/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States Court of for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                By: /s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    United States Department of Justice
                                    Civil Division




                                               2
